STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                  NO.     2021      KW   1504

VERSUS


KIM    R.    HOGAN                                                          JANUARY        31,     2022




In    Re:         Kim   R.     Hogan,       applying      for      supervisory           writs,      22nd
                  Judicial         District    Court,        Parish    of     St.       Tammany,      No.
                  387, 357.




BEFORE:           McDONALD,        LANIER,    AND    WOLFE,     JJ.


        WRIT      DENIED      AS    MOOT.     The    record     of    the   Clerk        of   Court       of

St.    Tammany       Parish        reflects    the    district        court    denied         relator'     s

application          for postconviction             relief    on   December       10,    2021.


                                                    JMM
                                                    WIL
                                                    EW




COURT       OF APPEAL,        FIRST   CIRCUIT




        DEPUTY       CLERK    OF    COURT
                  FOR   THE   COURT